Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





TEXACO, INC., 
TEXACO EXPLORATION AND
PRODUCTION, INC., AND 
CHEVRON U.S.A., INC.,

                                    Appellants,

v.

JOE R. CLARK, MAURICE MEYER, III, 
AND JOHN R. NORRIS, III, 
CO-TRUSTEES OF TEXAS PACIFIC
LAND TRUST, 

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

 §

 §

 §




No. 08-08-00066-CV

Appeal from
 143rd District Court

of Reeves County, Texas

(TC # 03-03-17615-CVR)



 

 

 




O P I N I O N

            Chevron U.S.A.,Inc., Texaco, Inc., and Texaco Exploration and Production, Inc. (collectively
referred to as CUSA), appeal from an order denying a motion to confirm various arbitration awards. 
Section 171.098(a)(3) of the Texas General Arbitration Act (TGAA) authorizes an appeal from an
order confirming or denying confirmation of an arbitral award.  Tex.Civ.Prac.&Rem.Code Ann.
§ 171.098(a)(3)(Vernon 2005).  But the TGAA is inapplicable to the arbitration agreement at issue
here because it was made on December 10, 1954.  Tex.Civ.Prac.&Rem.Code Ann. § 171.002(a)(5)
(TGAA does not apply to arbitration agreements made before January 1, 1966).  Because there is no
basis for appellate jurisdiction under either the TGAA or the Federal  Arbitration Act, we dismiss
the appeal for want of jurisdiction.




January 27, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, J., and Ables, Judge (Ret.)
Ables, Judge (Ret.), sitting by assignment, not participating